Citation Nr: 0007834	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  97-17 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for lymphocytic 
meningitis.

2.  Entitlement to an increased evaluation for bronchial 
asthma, currently rated as 30 percent disabling.

3.  Entitlement to an increased evaluation for a hiatal 
hernia, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
October 1971, and from February 1978 through February 1993.  
He had additional active military service between those two 
periods that has not been verified.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions of 
September 1996 and August 1998 of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Montgomery, Alabama.  

The September 1996 rating decision denied the veteran's 
request for a compensable evaluation for a hiatal hernia and 
an increased evaluation for bronchial asthma, then rated as 
10 percent disabling.  Service connection was also denied for 
lymphocytic meningitis.  The August 1998 decision increased 
the ratings for the hiatal hernia to 10 percent and the 
bronchial asthma to 30 percent.  These increases were not a 
full grant of the benefit sought on appeal because a higher 
rating is available under 38 C.F.R. Part 4, Diagnostic Codes 
6602 and 7346 (1999).  On a claim for an original or an 
increased rating, the claimant is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in appellate status where a 
subsequent rating decision awarded a higher rating, but less 
than the maximum available benefit.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, these issues remain before 
the Board.

In September 1999, the Board requested a medical opinion from 
an independent medical expert, pursuant to 38 C.F.R. 
§ 20.901.  The medical opinion was provided to the 
appellant's representative under cover of a letter dated 
November 17, 1999, and a period of 60 days permitted for 
response, pursuant to 38 C.F.R. § 20. 903.  No response has 
been received from the appellant's representative.

The claim of entitlement to an increased evaluation for 
bronchial asthma will be the subject of the remand herein.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal is of record.

2.  The veteran's lymphocytic meningitis was diagnosed three 
years after military service and is not attributable to 
disease or injury suffered in service.

3.  The veteran's hiatal hernia causes him some difficulty 
swallowing, heartburn, and reflux, without substernal arm or 
shoulder pain, and without producing considerable impairment 
of health.  He has not shown signs of anemia, weight loss, or 
persistent epigastric distress.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for service 
connection for lymphocytic meningitis, and the VA has 
satisfied its duty to assist him with his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999).

2.  Lymphocytic meningitis was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

3.  The veteran has stated a well-grounded claim for an 
increased evaluation for a hiatal hernia disability, and the 
VA has satisfied its duty to assist him in development of 
this claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.103 (1999).

4.  The criteria for an evaluation in excess of 10 percent 
for a hiatal hernia disability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 7346 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran retired from the US Army in February 1993, and 
shortly thereafter, he applied for VA compensation benefits 
for a variety of maladies and complaints.  A general medical 
examination of the veteran was accomplished in April 1993, 
and after a review of the veteran's service medical records, 
the RO granted service connection for a hiatal hernia and 
asthma.  VA Form 21-6796, Rating Decision, October 25, 1993.  
Service connection was also granted for a heart condition and 
a disability of the left lower appendage.  A 10 percent 
rating was assigned to the respiratory disorder and a 
noncompensable evaluation was awarded for the hiatal hernia.

Three years later, the veteran requested that his service-
connected disabilities be re-examined.  He claimed that they 
were more disabling than when they were initially rated in 
1993.  He also asked that service connection be granted for 
his meningitis condition.  To support his claim, the veteran 
submitted private medical treatment records and he underwent 
VA examinations.  Upon conclusion of the general medical 
examination of July 1996, the examiner noted a hiatal hernia 
with mild symptomatology of reflux associated with large 
meals and reclining.  Lymphocytic meningitis was also 
diagnosed - the etiology of the meningitis was not reported.

The RO reviewed the submitted records and concluded that 
service connection for lymphocytic meningitis was not 
warranted.  Additionally, increased evaluations for a hiatal 
hernia and asthma were denied, and the veteran so notified.  
VA Form 21-6796, Rating Decision, September 10, 1996.  The 
veteran then appealed this decision.

To support his appeal, the veteran submitted a letter written 
by G. C. Morgan, Jr., M.D., dated September 2, 1997, 
concerning the possible etiology of the lymphocytic 
meningitis.  Dr. Morgan documented the symptoms and 
manifestations experienced by the veteran with respect to the 
meningitis.  Dr. Morgan suggested that it might have been 
caused by toxins he may have been exposed to while he was in 
the Persian Gulf during Operation Desert Shield/Storm.  

Dr. Morgan further commented on the veteran's condition in a 
letter dated November 18, 1997.  In that letter, Dr. Morgan 
again hypothesized that perhaps the veteran's meningitis was 
due to chemical agents that the veteran might have been 
exposed to while he was in the Persian Gulf.  However, Dr. 
Morgan did not positively link the veteran's condition with 
the veteran's military service or any diseases or injuries 
suffered therein.

The veteran testified at a personal hearing at the RO in 
March 1998.  He presented a letter dated in March 1998 and 
written by Dr. H. Moses, Jr., of Vanderbilt University 
Medical Center.  In his letter, Dr. Moses hypothesized that 
the veteran was suffering from acute disseminated 
encephalomyelitis (ADEM).  The doctor noted that such a 
condition was a "rapid progressive monophasic illness that 
occurs for unknown reasons."  Dr. Moses further wrote that 
he could not attribute the veteran's illness to his service 
in the Gulf War.  Moreover, Dr. Moses stated that 
". . . individuals who have ADEM with an antecedent illness 
will have had their illness within several weeks prior to the 
initiation of their neurological difficulties."

The veteran also submitted statements from two service 
members who served with him in Southwest Asia and duplicate 
service medical records reflecting treatment in March, April, 
and May 1991 for asthma.

The veteran testified that he had no symptoms of the 
meningitis condition from his discharge from service until 
March 1996.  He said he suffered from headaches for three or 
four months prior to March 1996.  Then, he said he came home 
from work one day and was seeing double from his right eye, 
and that, from that point, he progressed to being unable to 
see, hear, talk, or move by late March 1996.  Before that 
time, he did not feel that he was sick, nor did he have any 
manifestations that he associated with the meningitis.  He 
said Dr. Morgan was the only doctor who discussed the 
possible cause of his disorder, and that Dr. Morgan 
attributed it to shots and diesel fuel to which he was 
exposed in Saudi Arabia, but he did not say exactly what 
caused the veteran to be sick.  The veteran said he did not 
know what shots or vaccines he took before going to Saudi 
Arabia or when there.

With respect to his hiatal hernia, the veteran attributed 
acid reflux to it.  He said he had that symptom whether he 
ate or not.  He said acid reflux occurs after every meal, and 
he takes medicine that does not control the problem but 
alleviates pain.

In connection with his claims, the veteran was accorded 
several VA examinations in May 1998.  On the examination for 
lymphatic disorders, the examiner noted onset of the 
veteran's current problems in March 1996, with almost full 
development within a month.  The examiner commented on the 
veteran's overall physical appearance and diagnosed, 
apparently on the veteran's private records, lymphatic 
meningitis of the spinal cord and brain.  The examiner did 
not provide any opinion linking the veteran's disability with 
his military service or any incidents therein or to any 
service-connected disability.

On VA digestive conditions examination in May 1998, the 
veteran complained of coughing when choking or when having 
difficulty swallowing something.  He also stated that he had 
problems "in passing the foods through the first part of the 
esophagus", heartburn, dysphagia when initially swallowing, 
and occasional reflux.  When examined, the doctor only 
commented that the veteran's abdomen was soft, with no 
masses.  He was diagnosed as having gastroesophageal reflux 
disease and dysphagia.

In September 1998, the veteran's physician, Dr. G. C. Morgan, 
Jr., wrote a letter to the veteran's representative 
concerning the veteran's meningitis condition.  In his 
letter, Dr. Morgan described the veteran's illness as being 
characterized by a severe immune attack on his central and 
peripheral nervous systems.  Dr. Morgan said that, the fact 
that the veteran's illness occurred "shortly after" his 
tour in Saudi Arabia suggested that there might be cause and 
effect.  Dr. Morgan gave his opinion that veteran's 
neurological lesions were identical to those produced in 
chickens exposed to combinations of insect repellants, 
insecticides, and nerve gas antidotes.  He opined that the 
likely cause of the veteran's illness was multiple toxin 
exposure.  He further stated:

	. . . However, as you are well aware 
in science we can draw inferences, but 
without controlled studies it is very 
hard to establish an unequivocal 
conclusion.  In [the veteran's] case I 
think there is a very strong suggestion 
that what he was exposed to during the 
Gulf War and the severe injury that he 
suffered thereafter are related.  
Frankly, I have never seen an illness 
that mimic [sic] this quite to the degree 
with the rapidity that he suffered.  In 
my discussions with the pathologist at 
Mayo Clinic, they had not experienced a 
similar case either.

I do think that [the veteran], by 
history, was fit for duty and perfectly 
healthy before he went to Southwest Asia.  
I do believe that his current condition 
is related to service in that country.  I 
believe that the above mentioned 
scientific evidence tends to substantiate 
that claim. . . .

After the claims folder was forwarded to the Board, the case 
was referred to a professor of neurology and executive vice-
chairman of the Department of Neurology of Emory University 
School of Medicine for independent medical review and expert 
opinion as to the etiology of the veteran's meningitis and 
its relationship to the veteran's military service.  The 
response is as follows:

. . . I will comment on your 
questions as outlined in your letter of 
September 10, 1999.

1.  Bacterial meningitis is caused by a 
bacterial infection.  Early in the 
illness the cerebrospinal fluid (CSF) 
cellular profile is dominated by 
polymorphonuclear cells (polys); during 
the recovery phase there usually is a 
shift to a predominantly mononuclear cell 
pattern.

An aseptic meningitis has traditionally 
been associated with an illness during 
which no organism is grown from CSF 
cultures.  The CSF cellular profile is 
typically predominantly mononuclear, 
although very early in the course of the 
illness polys can be the dominant cell 
morphology.  Common usage of the term 
"aseptic" meningitis also includes 
viral meningitides, though strictly 
speaking a viral meningitis does have an 
infective etiology and a virus could be 
cultured under the proper circumstances.

A chronic meningitis refers to a 
condition in which there is CSF 
inflammation extending over several 
weeks.  The predominant cell type is 
typically mononuclear.  A chronic 
meningitis can be infective (i.e., 
tuberculosis, brucellosis) or aseptic 
(i.e., sarcoidosis, neoplasia, lupus).

The veteran suffered from a chronic 
meningitis.  I doubt that he had 
tuberculosis as a cause of his illness 
since no organism was grown from the CSF.  
However, TB does not invariably grow from 
the CSF in all cases.  Therefore, 
assuming (I do not have this information 
available to me in detail) that his anti-
TB medications were stopped when cultures 
came back negative, and assuming he was 
on steroid therapy when the anti-TB 
medications were stopped, it would be 
most unusual for the patient to maintain 
a stable clinical course in the setting 
of continuing immunosuppression if he 
indeed had TB meningitis.

The veteran did have a lymphocytic 
meningitis, cause unknown.  I will 
comment later on some diagnostic 
possibilities.

I doubt that he had experimental allergic 
encephalomyelitis (EAE).  Firstly, this 
is a condition induced in animals 
following the injection of an immune 
stimulus that produces demyelination, and 
can serve as a model for multiple 
sclerosis.  CNS demyelination typically 
causes an abundance of white matter 
lesions, which is not apparent in this 
patient.  Meningeal enhancement is not a 
dominant feature of EAE, as it was in 
this patient.  Secondly, primary CNS 
demyelination does not typically cause a 
cranial polyneuropathy, which was a 
dominant feature of the patient's 
illness.  I do not think the veteran had 
multiple sclerosis.

2.  An infected sinus can cause an 
aseptic meningitis because it can act as 
a parameningeal source of inflammation.  
An infected sinus can also lead to 
penetration of the infection into the 
CNS, causing an overt infective 
meningitis.  However, I very much doubt 
that a sinus infection is the cause of 
the patient's problem.  I doubt that the 
treatment for a sinus infection was the 
catalyst for the patient's meningitis.  I 
would raise a question as to whether the 
sinus problem was indeed infectious, or 
could the sinus congestion represent a 
sterile inflammatory condition?  I will 
comment on this later.

3.  Unless your office is aware of new 
data, I would be most doubtful that the 
veteran's condition was caused by 
exposure to toxins while he was in the 
Persian Gulf.  The Science article refers 
to "swollen and damaged nerve endings."  
There is no mention of inflammation.  The 
veteran's CSF profile was that of an 
inflammatory condition and that is 
supported by the meningeal biopsy.  I 
think the veteran would need to supply 
evidence that a service-related toxin 
exposure could lead to an inflammatory 
CNS disease.  Otherwise, I have trouble 
making a connection.

I have reviewed Dr. Morgan's letter of 
September 25, 1998.  I do not agree with 
him.  I have also reviewed the JAMA 
articles that he cites in his letter.  On 
page 227 of the January 15, 1997 JAMA 
issue, MRI findings are discussed.  No 
veteran in the journal article had 
meningeal enhancement as described for 
the case under review.

4.  It is unlikely that the veteran's 
condition was caused by an identifiable 
infection.  The patient was thoroughly 
evaluated for infectious agents and none 
was identified.  Though TB can become 
active after many years, especially in a 
patient with a positive PPD, I would 
expect culture results to be positive, 
though not in all cases.  Again, as 
mentioned above, if the patient were 
treated with steroids after 
discontinuation of the anti-TB drugs, and 
if the patient did not deteriorate during 
steroid therapy, I would find it most 
unlikely that the patient were suffering 
from a TB infection of the CNS.

5.  There are a few suggestions that the 
patient's illness was not related to his 
military service.  I will explain this in 
response to question #6.

6.  There are several items mentioned in 
the medical record that makes me 
suspicious that the veteran's condition 
may be due to sarcoidosis or another 
granulomatous disease.  A chest X-ray 
report on 10/26/77 mentions: "fullness 
in both hila - nothing definite - 
follow up - r/o early sarcoidosis."  On 
8/26/96 a serum angiotensin converting 
enzyme assay is elevated at 93 (normal 8-
52).  In May, 1998, pulmonary function 
tests revealed a diffusing capacity of 
72% predicted.  These facts suggest the 
presence of an underlying systemic 
illness such as sarcoidosis.

The patient's illness is consistent with 
CNS sarcoidosis with a highly suggestive 
clinical presentation, meningeal 
enhancement throughout the neuraxis, 
cranial polyneuropathy, CSF inflammatory 
profile, and an inflammatory meningeal 
biopsy.  Interestingly, the patient had 
ethmoid sinus congestion which can be 
seen in association with granulomatous 
inflammation and, if biopsied, could 
provide pathologic confirmation.  
Unfortunately, the patient did not have a 
sinus biopsy.

Overall, I think it is quite suspicious 
that the patient was afflicted with a 
granulomatous disorder such as 
sarcoidosis.  If this theory is correct, 
the veteran's condition is a 
"happenstance" and is not related to 
his military service.

7.  I do not think there is evidence that 
the veteran is suffering from 
experimental allergic encephalomyelitis, 
chronic fatigue syndrome, or Guillain-
Barre syndrome.


II.  Analysis

A.  Service Connection

A claim for service connection must be well-grounded.  A 
well-grounded claim requires more than mere allegations; it 
must be plausible and with merit.  38 U.S.C.A. § 5107 (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  For a claim to be well-
grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran has presented a medical statement supporting his 
claim that the lymphocytic meningitis is related to exposures 
he may have had while in the US Army.  Current medical 
records show that he now has the residuals of lymphocytic 
meningitis.  The veteran has therefore presented a plausible 
claim.  Additionally, the appellant has been accorded an 
examination, his medical records have been associated with 
the file, and there is no indication of additional relevant 
treatment records that should be obtained.  Accordingly, the 
duty to assist has been discharged.  38 U.S.C.A. §§ 5103, 
5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Under 38 U.S.C.A. § 1110, 1131 (West 1991), compensation will 
be provided if it is shown that the appellant suffers from a 
disease or injury incurred in or aggravated by service.  In 
addition, service-connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

The veteran, and his physician, have claimed that the 
veteran's meningitis was caused by or the result of the 
veteran's military service in the Persian Gulf during 
Operation Desert Shield/Storm.  The RO has not adjudicated 
this claim under the law and regulations applicable to claims 
for undiagnosed illness arising after service in the Persian 
Gulf during the Persian Gulf War (see 38 U.S.C.A. § 1117 
(West Supp. 1999); 38 C.F.R. § 3.317 (1999)), presumably 
because the veteran has not claimed to have an undiagnosed 
illness, and the illness for which he is claiming entitlement 
to service connection does have an identified diagnosis.  The 
essence of his claim is that his identified illness is 
directly attributable to some unidentified exposure during 
service in the Persian Gulf.  

Despite the veteran's claim concerning his service, his DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, is negative for any medals or commendations that would 
confirm his presence in the Southwest Asia theater of 
operation during the Persian Gulf War.  Such awards would 
include a Joint Meritorious Unit Award, the Armed Forces 
Expeditionary Medal, a Humanitarian Service Medal, a United 
Nations Medal, a Kuwait Liberation Medal, or a Southwest Asia 
Service Medal.  The veteran has none of these awards which 
would indicate that he had service in Southwest Asia during 
the Persian Gulf War.

However, a review of the veteran's military medical records 
does show an annotation that mentions that he was in Saudi 
Arabia during the time in question.  Actual treatment records 
from any facilities in Southwest Asia are not, however, of 
record.  The claims folder also contains two "buddy" 
statements from individuals who served with the veteran; they 
state that the veteran had service in Saudi Arabia from 
approximately September 1 to October 15, 1990.  The veteran 
did, however, leave the theater of operations prior to any 
massive oil-well fires, SCUD missile attacks, or the 
engagement of hostile live-fire activities by American 
forces.  

However, it is not enough to place the veteran in the Persian 
Gulf.  The medical evidence must show that there is an 
etiological relationship between the veteran's current 
disability and his military service.  The veteran's service 
medical records are negative for any symptoms or 
manifestations of lymphocytic meningitis.  From the veteran's 
retirement in February 1993 to March 1996, a period of three 
years, symptoms and manifestations of a neurological 
condition were not shown by the medical record, and the 
veteran does not claim any.  

Although Dr. Morgan issued an opinion in September 1998 
positively linking the veteran's disability with his service 
in the Persian Gulf in 1990, in September 1997 the same Dr. 
Morgan stated that such service might have produced the 
disability.  Moreover, when Dr. Morgan contacted the 
Department of Neurology at Vanderbilt University in November 
1997, he merely speculated that the veteran's symptoms 
partially mimicked neurological manifestations obtained in an 
experiment with chickens.  Additionally, when Dr. Moses, of 
Vanderbilt University, answered Dr. Morgan's inquiry, Dr. 
Moses could not, with any degree of certainty, etiologically 
link the veteran's lymphocytic meningitis with the veteran's 
military service or any exposures therein.

Finally, an independent medical expert has outlined the 
deficiencies in Dr. Morgan's conclusions.  He has explained 
in detail where the veteran's medical profile does not fit 
into the experimental model Dr. Morgan has suggested.  He has 
pointed out that there were many other characteristics of 
meningitis that the veteran experienced that indicate that 
such a condition occurred by happenstance and was not related 
to his military service.

The veteran has not rebutted the conclusions made by the 
independent medical expert.  Additionally, Dr. Morgan has not 
offered an explanation of his conclusion that the veteran was 
exposed to toxins in the Persian Gulf, nor has he said what 
those toxins may have been.  The veteran's presence in the 
Persian Gulf was brief and was before hostilities commenced.  
He has said he was not exposed to oil field fires and that he 
cannot remember what vaccinations or immunizations he may 
have had.  

Dr. Morgan's opinion is apparently based upon his 
determination that the veteran's symptomatology is similar to 
that in a study involving chickens exposed to insect 
repellents, insecticides, and nerve gas antidotes.  He 
apparently concluded that the veteran was exposed to those 
same agents while in the Persian Gulf.  He does not cite to 
any evidence that the veteran was so exposed.  He opined that 
the fact that the veteran developed his unusual illness 
"shortly after" his tour in Saudi Arabia suggested that 
there might be cause and effect.  However, the veteran 
apparently was in the Persian Gulf area from September to 
October 1990, and he did not develop his meningitis until 
March 1996.  A delay of nearly six years between exposure and 
development of a disease does not appear to qualify as 
"shortly after" in any usual sense of that term.  Dr. 
Morgan's statements are too grounded in speculation (as to 
exposures, similarities to studies involving chickens, and 
time lapse between exposure and onset of disease) to be of 
persuasive weight, particularly given the opinions provided 
by Dr. Moses and by the independent medical expert.  

In addition to Dr. Morgan, the veteran has also expressed his 
beliefs that his meningitis is somehow etiologically linked 
with his military service.  The Board is cognizant of the 
fact that the veteran is competent to report that when he 
first had symptoms of his condition and the manifestations of 
the condition that he now experiences.  See Gregory v. Brown, 
8 Vet. App. 563, 569 (1996).  Yet, while these statements 
were made in good faith and the veteran truly believes that 
there is some etiological relationship, the Court has said 
that claimants unversed in medicine are not competent to make 
medical determinations.  In other words, since the veteran 
has had no medical training, his statement that his military 
service, including said service in the Persian Gulf, caused 
lymphocytic meningitis carries no weight.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); also Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990) (Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that claim is "plausible" or 
"possible" is required.).  

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  None of the VA examiners, 
or any other medical professional besides Dr. Morgan, has 
indicated that the veteran's condition is the result of his 
military service, and Dr. Morgan's opinion is outweighed by 
that of the independent medical expert, who reviewed the 
veteran's medical records, his claims file, and the 
literature cited by Dr. Morgan, coming to the well-reasoned 
conclusion that the evidence is against linking the veteran's 
disorder to military service, to include any unspecified 
exposure in the Persian Gulf.  The preponderance of the 
evidence is against the claim.  


B.  Increased Evaluation

As reported, the veteran has requested an increased 
evaluation for his service-connected hiatal hernia.  The 
first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  In this case, the veteran has asserted 
that his service-connected disability is worse than currently 
evaluated, and he has thus stated a well-grounded claim.

Here the veteran has undergone a VA examination.  Moreover, 
VA has obtained the veteran's VA and private medical 
treatment records, and there is no indication of additional 
pertinent medical records that were not recovered.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (1999).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Veterans Appeals, hereinafter the Court, has held that, 
where entitlement to compensation has already been 
established, and an increased in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (1999).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. § 4.10 (1999).

i.  Hiatal Hernia

Hiatal hernias are rated under Diagnostic Code 7346.  38 
C.F.R. Part 4 (1999).  A 10 percent evaluation will be 
warranted when there are two or more of the symptoms required 
for a 30 percent evaluation, but of lesser severity than is 
required for that evaluation.  A 30 percent evaluation 
requires persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation accompanied by 
substernal or arm or shoulder pain, all of which is 
productive of a considerable impairment of health.  A 60 
percent evaluation requires symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia or other symptom combinations productive of severe 
impairment of health.

Because of the veteran's major disability, the residuals of 
lymphocytic meningitis, it is difficult to determine what 
symptoms and manifestations are directly attributed to the 
veteran's hiatal hernia versus the meningitis condition.  
However, he does suffer from dysphagia and he has complained 
of occasional indigestion.  He has not experienced a 
reduction in weight but does have some reflux, without 
vomiting.  He has stated that he has not really experienced 
substernal, arm, or shoulder pain.  Treatment for a hiatal 
hernia is not shown, and on the most recent VA examination, 
hiatal hernia was not given as a diagnosis.  On placement of 
a gastric tube while the veteran was hospitalized in April 
1996, no hiatal hernia was mentioned or noted.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The record does reflect 
that the veteran has experience difficulty swallowing, and 
that he complains of reflux.  While it is not entirely clear 
that these symptoms are related to a hiatal hernia condition 
rather than his meningitis disorder, giving him the benefit 
of every reasonable doubt, the Board assumes that they are 
attributable to a hiatal hernia.  Even making that 
assumption, the rating criteria require dysphagia, pyrosis, 
and regurgitation accompanied by substernal or arm or 
shoulder pain.  Regurgitation (or reflux) is the veteran's 
primary complaint, although he also reported difficulty 
swallowing and heartburn to the VA examiner.  However, there 
is no evidence of substernal or arm or shoulder pain 
associated with hiatal hernia, nor is the condition 
productive of considerable impairment of health, particularly 
in view of the lack of diagnosis of a current hiatal hernia.  

The preponderance of the evidence is against an evaluation in 
excess of the currently-assigned 10 percent.



ORDER

1.  Entitlement to service connection for lymphocytic 
meningitis is denied.

2.  Entitlement to an evaluation in excess of 10 percent for 
hiatal hernia is denied.


REMAND

The Board lacks sufficient information to make a 
determination with respect to the veteran's claim of 
entitlement to an increased rating for bronchial asthma, 
currently evaluated 30 percent disabling.  There is an 
indication of additional medical records that should be 
requested, and the most recent VA examination is inadequate 
for rating purposes.

In particular, during the veteran's personal hearing in March 
1998, he stated that he received treatment for his asthma 
from Dr. Corley of Huntsville Lung Associates.  It is not 
clear that the veteran's treatment records from Dr. Corley 
have been requested and associated with the claims file.  
Furthermore, the veteran said he had undergone pulmonary 
function tests with Dr. Wyatt of First Care in Boaz in March 
1998, and that theses tests were performed both before and 
after bronchodilation.  These records have not been 
associated with the claims file.  These records are 
particularly important where, as here, the VA examination and 
other private pulmonary function studies all appear to have 
been done pre-bronchodilation only.

On VA examination in May 1998, the pulmonary function tests 
were done after the examination, and it is unclear whether 
the examiner reviewed them.  They were done without the 
benefit of post-bronchodilator readings.  Several values, 
including one value that is crucial to determining the 
correct rating under the current rating criteria, are noted 
to be outside the 95 percent confidence level.  The veteran's 
FEV1 reading is one that is noted to be outside the 
confidence level.  The examiner should comment on what the 
significance of that finding is, if any.  Also, whether the 
tests are considered valid indicators of pulmonary function 
due to asthma should be stated.

The rating criteria for evaluating respiratory disorders were 
changed, effective October 7, 1996.  See 61 Fed. Reg. 46720-
46731 (Sept. 5, 1996).  Supplementary information published 
with the final regulations indicated that pulmonary function 
testing should be done after optimum therapy to reflect the 
best possible functioning of an individual and are the 
figures used as the standard basis of comparison of pulmonary 
function.  As there is no information about the veteran's 
pulmonary functioning following bronchodilation, a new VA 
examination to obtain such information should be done.

Accordingly, while the Board sincerely regrets the delay, the 
case is remanded for the following:

1.  Ask the veteran to provide releases 
for the treatment records of Dr. Corley 
of Huntsville Lung Associates, and of Dr. 
Wyatt of First Care in Boaz.  All 
treatment records for treatment of the 
veteran's asthma condition should be 
requested, but the Board is particularly 
interested in pulmonary function studies 
and indications of the type and amount of 
medications prescribed for the veteran's 
asthma.  In particular, the veteran 
indicated that Dr. Wyatt performed pre- 
and post-bronchodilator tests in March 
1998.  All record received should be 
associated with the claims file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran and his 
representative so that he may provide the 
records himself, in keeping with his 
ultimate responsibility to provide 
records in support of his claim.

2.  Schedule the veteran for an 
appropriate VA pulmonary examination, to 
include pulmonary function testing pre- 
and post-bronchodilator.  The examiner is 
asked to review the claims folder and 
this remand prior to the examination, and 
to note in the examination report that 
the claims folder has been reviewed.  A 
complete history is to be obtained, to 
include how often the veteran experiences 
asthma exacerbations requiring doctor 
visits for care; whether he is on 
systemic oral or parenteral 
corticosteroids for treatment of asthma; 
and, if so, how often he receives such 
treatment.  Whether the steroids the 
veteran takes (or has taken) for his 
meningitis condition are also effective 
in controlling his asthma should also be 
addressed, and the frequency of such 
steroid treatment should be noted.

The examiner is asked to provide an 
accurate accounting of the types and 
frequency of inhalational therapy used by 
the veteran.  The examiner is asked to 
review the results of pulmonary function 
tests before completion of the 
examination report and to comment upon 
the significance of any critical values 
(for rating purposes, FEV-1 and FEV-
1/FVC) that are outside the 95 percent 
confidence range.

3.  Thereafter, review the claims folder 
and the examination report.  If the 
examination report does not contain 
sufficient detail, return it for 
completion.  Determine whether the 
veteran's claim may be granted.  If it 
remains denied, provide him and his 
representative a supplemental statement 
of the case, and permit an appropriate 
period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

